Citation Nr: 0512391	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  00-24 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  


FINDINGS OF FACT

1.  The veteran does not have a low back disorder 
attributable in any way to service.

2.  Bipolar disorder did not manifest in service or for many 
years thereafter, nor is his current bipolar disorder in any 
way related to service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  A bipolar disorder was not incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are August 2002 and January 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, as to the claim 
of service connection for a low back disorder, an application 
was received in May 1999.  Thereafter, the RO provided notice 
in January 2004.  As to the claim of service connection for a 
bipolar disorder, an application was received in February 
2002.  Thereafter, the RO provided notice in August 2002.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; personnel 
records; VA treatment records, including a statements from 
treating VA psychiatrist, S.J. Bramhall, M.D.; and a VA 
examination report dated in August 2002.

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I.	Factual Background

Low Back Disorder

In May 1999, the veteran submitted a claim of service 
connection for a low back disorder.  He asserted that during 
his period of military service, he frequently lifted 155 mm. 
artillery rounds and was never given proper training on 
lifting.  His subjective complaints at the time included 
chronic low back pain that could become extreme while 
standing, walking, running, duck walking, bending, and 
crouching.

The veteran's service medical records are entirely negative 
for any complaints or findings of a low back disorder.

VA treatment records from March, April, May and July 1998 do 
reveal joint pain; however, this was found in the feet, left 
knee, left hip, hands/wrists, shoulders and neck. 
Additionally, these pains where attributed to a 1996 beating 
incurred from five police officers in Florida.  He also had a 
prior injury to one of his knees, which was sustained during 
a bar fight.  In May 1998, the veteran presented with 
generalized aches and specified cervical spine discomfort.

The veteran presented for RO hearings in July 2000, February 
2004 and September 2004.  The veteran testified that his 
position in service was that of an artillery man which 
required carrying 155 mm. howitzers, which were approximately 
39 inches in length and weighed about 98 pounds.  He would 
handle between six to eight of these rounds a day.  He would 
carry one at a time on his shoulder and never wore a back 
brace.  While in the field, he would see the corpsman for 
pain and be given Tylenol.  He stated that he sought 
treatment from the corpsman; however, the treatment was 
solely in the field and the corpsman did not have any 
records.  The veteran testified that he never sought 
treatment from an actual doctor because the "pains weren't 
that extreme at that point in time."  The veteran testified 
that he first sought treatment in 1997 for general aches and 
pains in his back, neck and wrist.  Of note is that the 
veteran also testified in September 2004 that there was 
nothing currently really serious going on with his back, but 
that it was an ongoing situation and that he should have been 
provided proper instruction on lifting.  

Bipolar Disorder

The veteran submitted a claim of service connection for a 
bipolar disorder in February 2002.  The veteran's service 
medical records are entirely negative for any complaints or 
findings of a bipolar disorder.

VA treatment records reveal consistent treatment for a 
bipolar disorder since November 1997.

A February 2002 statement from Dr. Bramhall asserts that the 
veteran had been under her care for rapid cycling bipolar 
disorder since February 11, 1999.  She also asserted that the 
veteran had informed her that his episodic depression 
increased substantially while he was in service wherein he 
felt depressed the majority of the time.  

The veteran was scheduled for an August 2002 VA mental 
disorders examination.  The veteran presented with primary 
symptoms of bipolar disorder, Type I, for which he was 
hospitalized in 1997.  He reported that he loved being in the 
Marine Corps and that his only conflict in service was when 
he was unable to receive a specialty MOS, at which point he 
was honorably discharged.  The examiner recorded that the 
veteran had been abstinent from drugs since 1993 and from 
alcohol since 2000.  The veteran was fairly socially 
isolated, except for school and even while on medication, he 
reported experiencing moderate racing thoughts and disturbed 
sleep.  There was no indication of psychosis or suicidal 
ideation.  His symptoms indicated primary symptoms of bipolar 
disorder, with "indications of onset in early adolescence as 
indicated by significant use of drugs /alcohol, disturbance 
of conduct, including at least one felony charge," which was 
dropped when he enlisted.  The veteran was diagnosed as 
having bipolar disorder, Type I.  The examiner's impression 
was that he veteran presented with "primary symptoms of 
bipolar disorder, which had indications in his early 
adolescence, but did not become clinically manifest until 
1997."

The veteran presented for a February 2004 RO hearing.  He 
testified that his problems worsened in service, manifested 
by severe sleeping problems.  Additionally, the veteran 
described two incidents where he reported to the corpsman for 
treatment, as evidence of his in service mental disorder.  He 
stated that he reported with flu-like symptoms, where he felt 
"yuck in the head."  He also indicated that he had related 
to the corpsman that he felt depressed but was sent away.  He 
testified that the first time he sought treatment, post-
service, was in 1997 and that he started on medications in 
1998.

The veteran presented for an additional RO hearing in 
September 2004.  The veteran testified that he began 
experiencing problems around the age of 13.  He did not, 
however, seek treatment until 1997, because he did not think 
his parents had psychiatric health care insurance.  The 
veteran also testified that he felt his records were 
incomplete; however, in March 2004 and November 2004 the 
service department responded that the available records had 
been mailed.


II.	Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).


III.	Analysis

As noted above, service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  38 C.F.R. § 
3.303(d).  

The Board notes that the service medical records are negative 
for complaints or findings of a low back disorder or a 
bipolar disorder.  Likewise, the record contains no evidence 
of either of these disabilities for many years after service.  

In fact, the first contemporaneous clinical notation of joint 
pain, is in April 1998, approximately 14 years after the 
veteran's separation from active service.  Moreover, after 
1998, VA treatment records are absent of any indication of 
treatment or findings of a low back disorder.  Additionally, 
the veteran himself testified in September 2004 that there 
was nothing currently serious going on with his back.  

As to the veteran's bipolar disorder, treatment was not 
sought until November 1997, more than 14 years after service.  
It is noted that the August 2002 examiner asserted that there 
were indications in the veteran's early  adolescence; 
however, the veteran's disorder did not become "clinically 
manifest until 1997."  As to Dr. Bramhall statement, she did 
not provide a nexus to service, rather she restates the 
veteran's assertions that he felt depressed the majority of 
the time he was service.

In this case, the record contains absolutely no indication 
that the veteran's current low back disorder and bipolar 
disorder are causally related to his active service, or any 
incident therein.  Thus, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a low back disorder and bipolar disorder.


ORDER

Service connection for a low back disorder is denied.

Service connection for a bipolar disorder is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


